                 Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 1 of 19




 1                             IN THE UNITED STATES DISTRICT COURT
 2                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                    SAN FRANCISCO DIVISION
 4

      Cedar Lane Technologies Inc.,                                   Case No.
                Plaintiff,                                            Patent Case
                v.                                                    Jury Trial Demanded
      Vivotek USA Inc.,

                Defendant.

 5
 6                                 COMPLAINT FOR PATENT INFRINGEMENT

 7          Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys, complains of

 8   Vivotek USA Inc. (“Defendant”), and alleges the following:

 9                                                      PARTIES

10          1.         Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing

11   under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite

12   1, Nelson, BC V1L 4H9.

13          2.         Defendant Vivotek USA Inc. is a corporation organized and existing under the

14   laws of California that maintains an established place of business at 2050 Ringwood Avenue,

15   San Jose, CA 95131.

16                                                   JURISDICTION

17          3.         This is an action for patent infringement arising under the patent laws of the

18   United States, Title 35 of the United States Code.

19          4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

20   1338(a).




                                                        1
                  Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 2 of 19




 1           5.       This Court has personal jurisdiction over Defendant because it has engaged in

 2   systematic and continuous business activities in this District, and is incorporated in this District’s

 3   state. As described below, Defendant has committed acts of patent infringement giving rise to

 4   this action within this District.

 5                                                    VENUE

 6           6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

 7   committed acts of patent infringement in this District, has an established place of business in this

 8   District, and is incorporated in this District’s state. In addition, Plaintiff has suffered harm in this

 9   district.

10                                              PATENTS-IN-SUIT

11           7.       Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

12   6,219,089 (the “’089 Patent”); 6,473,527 (the “’527 Patent”); 6,924,832 (the “’832 Patent”);

13   6,972,790 (the “’790 Patent”); 7,292,261 (the “’261 Patent”); 8,537,242 (the “’242 Patent”);

14   RE44,087 (the “’087 Patent”); (collectively the “Patents-in-Suit”); including all rights to enforce

15   and prosecute actions for infringement and to collect damages for all relevant times against

16   infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing

17   to prosecute the present action for infringement of the Patents-in-Suit by Defendant.

18                                               The ’089 Patent

19           8.       The ’089 Patent is entitled “Method and apparatus for electronically distributing

20   images from a panoptic camera system,” and issued 4/17/2011. The application leading to the

21   ’089 Patent was filed on 6/24/1999. A true and correct copy of the ’089 Patent is attached hereto

22   as Exhibit 1 and incorporated herein by reference.

23           9.       The ’089 Patent is valid and enforceable.




                                                         2
               Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 3 of 19




 1                                           The ’527 Patent

2           10.     The ’527 Patent is entitled “Module and method for interfacing analog/digital

3    converting means and JPEG compression means,” and issued 10/29/2002. The application

4    leading to the ’527 Patent was filed on 6/1/1999. A true and correct copy of the ’527 Patent is

5    attached hereto as Exhibit 2 and incorporated herein by reference.

6           11.     The ’527 Patent is valid and enforceable.

 7                                           The ’832 Patent

 8          12.     The ’832 Patent is entitled “Method, apparatus computer program produce for

9    tacking objects in a warped video image,” and issued 8/2/2005. The application leading to the

10   ’832 Patent was filed on 9/11/2000. A true and correct copy of the ’832 Patent is attached hereto

11   as Exhibit 3 and incorporated herein by reference.

12          13.     The ’832 Patent is valid and enforceable.

13                                           The ’790 Patent

14          14.     The ’790 Patent is entitled “Host interface for imaging arrays,” and issued

15   12/6/2005. The application leading to the ’790 Patent was filed on 12/21/2000. A true and

16   correct copy of the ’790 Patent is attached hereto as Exhibit 4 and incorporated herein by

17   reference.

18          15.     The ’790 Patent is valid and enforceable.

19                                           The ’261 Patent

20          16.     The ’261 Patent is entitled “Virtual reality camera,” and issued 11/6/2007. The

21   application leading to the ’261 Patent was filed on 8/20/1999. A true and correct copy of the ’261

22   Patent is attached hereto as Exhibit 5 and incorporated herein by reference.

23          17.     The ’261 Patent is valid and enforceable.




                                                     3
               Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 4 of 19




 1                                             The ’242 Patent

 2          18.     The ’242 Patent is entitled “Host interface for imaging arrays,” and issued

 3   9/17/2013. The application leading to the ’242 Patent was filed on 10/27/2005. A true and

 4   correct copy of the ’242 Patent is attached hereto as Exhibit 6 and incorporated herein by

 5   reference.

 6          19.     The ’242 Patent is valid and enforceable.

 7                                             The ’087 Patent

 8          20.     The ’087 Patent is entitled “Presenting panoramic images with geometric

 9   transformation,” and issued 3/19/2013. The application leading to the ’087 Patent was filed on

10   1/27/2011. A true and correct copy of the ’087 Patent is attached hereto as Exhibit 7 and

11   incorporated herein by reference.

12          21.     The ’087 Patent is valid and enforceable.

13                            COUNT 1: INFRINGEMENT OF THE ’089 PATENT

14          22.     Plaintiff incorporates the above paragraphs herein by reference.

15          23.     Direct Infringement. Defendant has been and continues to directly infringe one

16   or more claims of the ’089 Patent in at least this District by making, using, offering to sell,

17   selling and/or importing, without limitation, at least the Defendant products identified in the

18   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

19   infringe at least the exemplary claims of the ’089 Patent also identified in the charts incorporated

20   into this Count below (the “Exemplary ’089 Patent Claims”) literally or by the doctrine of

21   equivalents. On information and belief, numerous other devices that infringe the claims of the

22   ’089 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

23   customers.




                                                       4
                 Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 5 of 19




1              24.   Defendant also has and continues to directly infringe, literally or under the

2    doctrine of equivalents, the Exemplary ’089 Patent Claims, by having its employees internally

3    test and use these Exemplary Products.

4              25.   The service of this Complaint upon Defendant constitutes actual knowledge of

5    infringement as alleged here.

6              26.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

7    for sale, market, and/or import into the United States, products that infringe the ’089 Patent. On

8    information and belief, Defendant has also continued to sell the Exemplary Defendant Products

 9   and distribute product literature and website materials inducing end users and others to use its

10   products in the customary and intended manner that infringes the ’089 Patent. Thus, on

11   information and belief, Defendant is contributing to and/or inducing the infringement of the ’089

12   Patent.

13             27.   Induced Infringement. Defendant actively, knowingly, and intentionally has

14   been and continues to induce infringement of the ’089 Patent, literally or by the doctrine of

15   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

16   products in a manner that infringes one or more claims of the ’089 Patent.

17             28.   Contributory Infringement. Defendant actively, knowingly, and intentionally

18   has been and continues materially contribute to their own customers’ infringement of the ’089

19   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

20   their customers for use in end-user products in a manner that infringes one or more claims of the

21   ’089 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

22   suitable for substantial noninfringing use.




                                                       5
               Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 6 of 19




 1          29.      Exhibit 8 includes charts comparing the Exemplary ’089 Patent Claims to the

 2   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

 3   practice the technology claimed by the ’089 Patent. Accordingly, the Exemplary Defendant

 4   Products incorporated in these charts satisfy all elements of the Exemplary ’089 Patent Claims.

 5          30.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 6   charts of Exhibit 8.

 7          31.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

 8   infringement.

9                             COUNT 2: INFRINGEMENT OF THE ’527 PATENT

10          32.      Plaintiff incorporates the above paragraphs herein by reference.

11          33.      Direct Infringement. Defendant has been and continues to directly infringe one

12   or more claims of the ’527 Patent in at least this District by making, using, offering to sell,

13   selling and/or importing, without limitation, at least the Defendant products identified in the

14   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

15   infringe at least the exemplary claims of the ’527 Patent also identified in the charts incorporated

16   into this Count below (the “Exemplary ’527 Patent Claims”) literally or by the doctrine of

17   equivalents. On information and belief, numerous other devices that infringe the claims of the

18   ’527 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

19   customers.

20          34.      Defendant also has and continues to directly infringe, literally or under the

21   doctrine of equivalents, the Exemplary ’527 Patent Claims, by having its employees internally

22   test and use these Exemplary Products.

23          35.      The service of this Complaint upon Defendant constitutes actual knowledge of

24   infringement as alleged here.


                                                       6
                 Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 7 of 19




1              36.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

2    for sale, market, and/or import into the United States, products that infringe the ’527 Patent. On

3    information and belief, Defendant has also continued to sell the Exemplary Defendant Products

 4   and distribute product literature and website materials inducing end users and others to use its

 5   products in the customary and intended manner that infringes the ’527 Patent. Thus, on

 6   information and belief, Defendant is contributing to and/or inducing the infringement of the ’527

 7   Patent.

 8             37.   Induced Infringement. Defendant actively, knowingly, and intentionally has

 9   been and continues to induce infringement of the ’527 Patent, literally or by the doctrine of

10   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

11   products in a manner that infringes one or more claims of the ’527 Patent.

12             38.   Contributory Infringement. Defendant actively, knowingly, and intentionally

13   has been and continues materially contribute to their own customers’ infringement of the ’527

14   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

15   their customers for use in end-user products in a manner that infringes one or more claims of the

16   ’527 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

17   suitable for substantial noninfringing use.

18             39.   Exhibit 9 includes charts comparing the Exemplary ’527 Patent Claims to the

19   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

20   practice the technology claimed by the ’527 Patent. Accordingly, the Exemplary Defendant

21   Products incorporated in these charts satisfy all elements of the Exemplary ’527 Patent Claims.

22             40.   Plaintiff therefore incorporates by reference in its allegations herein the claim

23   charts of Exhibit 9.




                                                       7
               Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 8 of 19




 1          41.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

 2   infringement.

3                             COUNT 3: INFRINGEMENT OF THE ’832 PATENT

 4          42.      Plaintiff incorporates the above paragraphs herein by reference.

 5          43.      Direct Infringement. Defendant has been and continues to directly infringe one

 6   or more claims of the ’832 Patent in at least this District by making, using, offering to sell,

 7   selling and/or importing, without limitation, at least the Defendant products identified in the

 8   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 9   infringe at least the exemplary claims of the ’832 Patent also identified in the charts incorporated

10   into this Count below (the “Exemplary ’832 Patent Claims”) literally or by the doctrine of

11   equivalents. On information and belief, numerous other devices that infringe the claims of the

12   ’832 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

13   customers.

14          44.      Defendant also has and continues to directly infringe, literally or under the

15   doctrine of equivalents, the Exemplary ’832 Patent Claims, by having its employees internally

16   test and use these Exemplary Products.

17          45.      The service of this Complaint upon Defendant constitutes actual knowledge of

18   infringement as alleged here.

19          46.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

20   for sale, market, and/or import into the United States, products that infringe the ’832 Patent. On

21   information and belief, Defendant has also continued to sell the Exemplary Defendant Products

22   and distribute product literature and website materials inducing end users and others to use its

23   products in the customary and intended manner that infringes the ’832 Patent. Thus, on




                                                       8
                 Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 9 of 19




 1   information and belief, Defendant is contributing to and/or inducing the infringement of the ’832

 2   Patent.

 3             47.   Induced Infringement. Defendant actively, knowingly, and intentionally has

 4   been and continues to induce infringement of the ’832 Patent, literally or by the doctrine of

 5   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

 6   products in a manner that infringes one or more claims of the ’832 Patent.

 7             48.   Contributory Infringement. Defendant actively, knowingly, and intentionally

 8   has been and continues materially contribute to their own customers’ infringement of the ’832

 9   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

10   their customers for use in end-user products in a manner that infringes one or more claims of the

11   ’832 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

12   suitable for substantial noninfringing use.

13             49.   Exhibit 10 includes charts comparing the Exemplary ’832 Patent Claims to the

14   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

15   practice the technology claimed by the ’832 Patent. Accordingly, the Exemplary Defendant

16   Products incorporated in these charts satisfy all elements of the Exemplary ’832 Patent Claims.

17             50.   Plaintiff therefore incorporates by reference in its allegations herein the claim

18   charts of Exhibit 10.

19             51.   Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

20   infringement.

21                            COUNT 4: INFRINGEMENT OF THE ’790 PATENT

22             52.   Plaintiff incorporates the above paragraphs herein by reference.

23             53.   Direct Infringement. Defendant has been and continues to directly infringe one

24   or more claims of the ’790 Patent in at least this District by making, using, offering to sell,


                                                       9
                Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 10 of 19




 1   selling and/or importing, without limitation, at least the Defendant products identified in the

 2   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 3   infringe at least the exemplary claims of the ’790 Patent also identified in the charts incorporated

 4   into this Count below (the “Exemplary ’790 Patent Claims”) literally or by the doctrine of

 5   equivalents. On information and belief, numerous other devices that infringe the claims of the

 6   ’790 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

 7   customers.

 8             54.   Defendant also has and continues to directly infringe, literally or under the

 9   doctrine of equivalents, the Exemplary ’790 Patent Claims, by having its employees internally

10   test and use these Exemplary Products.

11             55.   The service of this Complaint upon Defendant constitutes actual knowledge of

12   infringement as alleged here.

13             56.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

14   for sale, market, and/or import into the United States, products that infringe the ’790 Patent. On

15   information and belief, Defendant has also continued to sell the Exemplary Defendant Products

16   and distribute product literature and website materials inducing end users and others to use its

17   products in the customary and intended manner that infringes the ’790 Patent. Thus, on

18   information and belief, Defendant is contributing to and/or inducing the infringement of the ’790

19   Patent.

20             57.   Induced Infringement. Defendant actively, knowingly, and intentionally has

21   been and continues to induce infringement of the ’790 Patent, literally or by the doctrine of

22   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

23   products in a manner that infringes one or more claims of the ’790 Patent.




                                                      10
              Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 11 of 19




 1          58.      Contributory Infringement. Defendant actively, knowingly, and intentionally

 2   has been and continues materially contribute to their own customers’ infringement of the ’790

 3   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

 4   their customers for use in end-user products in a manner that infringes one or more claims of the

 5   ’790 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

 6   suitable for substantial noninfringing use.

 7          59.      Exhibit 11 includes charts comparing the Exemplary ’790 Patent Claims to the

 8   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

 9   practice the technology claimed by the ’790 Patent. Accordingly, the Exemplary Defendant

10   Products incorporated in these charts satisfy all elements of the Exemplary ’790 Patent Claims.

11          60.      Plaintiff therefore incorporates by reference in its allegations herein the claim

12   charts of Exhibit 11.

13          61.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

14   infringement.

15                            COUNT 5: INFRINGEMENT OF THE ’261 PATENT

16          62.      Plaintiff incorporates the above paragraphs herein by reference.

17          63.      Direct Infringement. Defendant has been and continues to directly infringe one

18   or more claims of the ’261 Patent in at least this District by making, using, offering to sell,

19   selling and/or importing, without limitation, at least the Defendant products identified in the

20   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

21   infringe at least the exemplary claims of the ’261 Patent also identified in the charts incorporated

22   into this Count below (the “Exemplary ’261 Patent Claims”) literally or by the doctrine of

23   equivalents. On information and belief, numerous other devices that infringe the claims of the




                                                      11
                Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 12 of 19




 1   ’261 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

 2   customers.

 3             64.   Defendant also has and continues to directly infringe, literally or under the

 4   doctrine of equivalents, the Exemplary ’261 Patent Claims, by having its employees internally

 5   test and use these Exemplary Products.

 6             65.   The service of this Complaint upon Defendant constitutes actual knowledge of

 7   infringement as alleged here.

 8             66.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

 9   for sale, market, and/or import into the United States, products that infringe the ’261 Patent. On

10   information and belief, Defendant has also continued to sell the Exemplary Defendant Products

11   and distribute product literature and website materials inducing end users and others to use its

12   products in the customary and intended manner that infringes the ’261 Patent. Thus, on

13   information and belief, Defendant is contributing to and/or inducing the infringement of the ’261

14   Patent.

15             67.   Induced Infringement. Defendant actively, knowingly, and intentionally has

16   been and continues to induce infringement of the ’261 Patent, literally or by the doctrine of

17   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

18   products in a manner that infringes one or more claims of the ’261 Patent.

19             68.   Contributory Infringement. Defendant actively, knowingly, and intentionally

20   has been and continues materially contribute to their own customers’ infringement of the ’261

21   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

22   their customers for use in end-user products in a manner that infringes one or more claims of the




                                                      12
              Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 13 of 19




 1   ’261 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

 2   suitable for substantial noninfringing use.

 3          69.      Exhibit 12 includes charts comparing the Exemplary ’261 Patent Claims to the

 4   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

 5   practice the technology claimed by the ’261 Patent. Accordingly, the Exemplary Defendant

 6   Products incorporated in these charts satisfy all elements of the Exemplary ’261 Patent Claims.

 7          70.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 8   charts of Exhibit 12.

 9          71.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

10   infringement.

11                            COUNT 6: INFRINGEMENT OF THE ’242 PATENT

12          72.      Plaintiff incorporates the above paragraphs herein by reference.

13          73.      Direct Infringement. Defendant has been and continues to directly infringe one

14   or more claims of the ’242 Patent in at least this District by making, using, offering to sell,

15   selling and/or importing, without limitation, at least the Defendant products identified in the

16   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

17   infringe at least the exemplary claims of the ’242 Patent also identified in the charts incorporated

18   into this Count below (the “Exemplary ’242 Patent Claims”) literally or by the doctrine of

19   equivalents. On information and belief, numerous other devices that infringe the claims of the

20   ’242 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

21   customers.

22          74.      Defendant also has and continues to directly infringe, literally or under the

23   doctrine of equivalents, the Exemplary ’242 Patent Claims, by having its employees internally

24   test and use these Exemplary Products.


                                                      13
                Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 14 of 19




1              75.   The service of this Complaint upon Defendant constitutes actual knowledge of

2    infringement as alleged here.

3              76.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

4    for sale, market, and/or import into the United States, products that infringe the ’242 Patent. On

5    information and belief, Defendant has also continued to sell the Exemplary Defendant Products

 6   and distribute product literature and website materials inducing end users and others to use its

 7   products in the customary and intended manner that infringes the ’242 Patent. Thus, on

 8   information and belief, Defendant is contributing to and/or inducing the infringement of the ’242

 9   Patent.

10             77.   Induced Infringement. Defendant actively, knowingly, and intentionally has

11   been and continues to induce infringement of the ’242 Patent, literally or by the doctrine of

12   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

13   products in a manner that infringes one or more claims of the ’242 Patent.

14             78.   Contributory Infringement. Defendant actively, knowingly, and intentionally

15   has been and continues materially contribute to their own customers’ infringement of the ’242

16   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

17   their customers for use in end-user products in a manner that infringes one or more claims of the

18   ’242 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

19   suitable for substantial noninfringing use.

20             79.   Exhibit 13 includes charts comparing the Exemplary ’242 Patent Claims to the

21   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

22   practice the technology claimed by the ’242 Patent. Accordingly, the Exemplary Defendant

23   Products incorporated in these charts satisfy all elements of the Exemplary ’242 Patent Claims.




                                                     14
              Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 15 of 19




 1          80.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 2   charts of Exhibit 13.

 3          81.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

 4   infringement.

5                             COUNT 7: INFRINGEMENT OF THE ’087 PATENT

 6          82.      Plaintiff incorporates the above paragraphs herein by reference.

 7          83.      Direct Infringement. Defendant has been and continues to directly infringe one

 8   or more claims of the ’087 Patent in at least this District by making, using, offering to sell,

 9   selling and/or importing, without limitation, at least the Defendant products identified in the

10   charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

11   infringe at least the exemplary claims of the ’087 Patent also identified in the charts incorporated

12   into this Count below (the “Exemplary ’087 Patent Claims”) literally or by the doctrine of

13   equivalents. On information and belief, numerous other devices that infringe the claims of the

14   ’087 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

15   customers.

16          84.      Defendant also has and continues to directly infringe, literally or under the

17   doctrine of equivalents, the Exemplary ’087 Patent Claims, by having its employees internally

18   test and use these Exemplary Products.

19          85.      The service of this Complaint upon Defendant constitutes actual knowledge of

20   infringement as alleged here.

21          86.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

22   for sale, market, and/or import into the United States, products that infringe the ’087 Patent. On

23   information and belief, Defendant has also continued to sell the Exemplary Defendant Products

24   and distribute product literature and website materials inducing end users and others to use its


                                                      15
                Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 16 of 19




 1   products in the customary and intended manner that infringes the ’087 Patent. Thus, on

 2   information and belief, Defendant is contributing to and/or inducing the infringement of the ’087

 3   Patent.

 4             87.   Induced Infringement. Defendant actively, knowingly, and intentionally has

 5   been and continues to induce infringement of the ’087 Patent, literally or by the doctrine of

 6   equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

 7   products in a manner that infringes one or more claims of the ’087 Patent.

 8             88.   Contributory Infringement. Defendant actively, knowingly, and intentionally

 9   has been and continues materially contribute to their own customers’ infringement of the ’087

10   Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

11   their customers for use in end-user products in a manner that infringes one or more claims of the

12   ’087 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

13   suitable for substantial noninfringing use.

14             89.   Exhibit 14 includes charts comparing the Exemplary ’087 Patent Claims to the

15   Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

16   practice the technology claimed by the ’087 Patent. Accordingly, the Exemplary Defendant

17   Products incorporated in these charts satisfy all elements of the Exemplary ’087 Patent Claims.

18             90.   Plaintiff therefore incorporates by reference in its allegations herein the claim

19   charts of Exhibit 14.

20             91.   Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

21   infringement.

22                                              JURY DEMAND




                                                      16
                 Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 17 of 19




 1           92.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

 2   requests a trial by jury on all issues so triable.

 3                                                PRAYER FOR RELIEF

 4   WHEREFORE, Plaintiff respectfully requests the following relief:

 5          A.      A judgment that the ’089 Patent is valid and enforceable;

 6          B.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

 7                  infringement of one or more claims of the ’089 Patent;

 8          C.      A judgment that the ’527 Patent is valid and enforceable;

 9          D.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

10                  infringement of one or more claims of the ’527 Patent;

11          E.      A judgment that the ’832 Patent is valid and enforceable;

12          F.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

13                  infringement of one or more claims of the ’832 Patent;

14          G.      A judgment that the ’790 Patent is valid and enforceable;

15          H.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

16                  infringement of one or more claims of the ’790 Patent;

17          I.      A judgment that the ’261 Patent is valid and enforceable;

18          J.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

19                  infringement of one or more claims of the ’261 Patent;

20          K.      A judgment that the ’242 Patent is valid and enforceable;

21          L.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

22                  infringement of one or more claims of the ’242 Patent;

23          M.      A judgment that the ’087 Patent is valid and enforceable;




                                                          17
              Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 18 of 19




 1       N.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

 2                infringement of one or more claims of the ’087 Patent;

 3       O.       An accounting of all damages not presented at trial;

 4       P.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

 5                for Defendant’s past infringement, and any continuing or future infringement of

 6                the Patents-in-Suit, up until the date such judgment is entered, including pre- or

 7                post-judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284

 8                and, if necessary, to adequately compensate Plaintiff for Defendant’s infringement,

 9                an accounting:

10               i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

11                    and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

12                    that it incurs in prosecuting this action;

13              ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

14                    action; and

15             iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

16                    deems just and proper.

17

     Dated: May 20, 2020                 Respectfully submitted,

                                         s/ Lindsey Wagner
                                         Lindsey Wagner, Esq.
                                         California Bar No. 309808
                                         Lindsey Wagner, Esq.
                                         lwagner@scottwagnerlaw.com
                                         Scott Wagner and Associates, P.A.
                                         Main Office:
                                          Jupiter Gardens
                                          250 South Central Boulevard, Suite 104
                                          Jupiter, FL 33458



                                                     18
    Case 3:20-cv-03416-JCS Document 1 Filed 05/20/20 Page 19 of 19




                          Telephone: (561) 653-0008
                          Facsimile: (561) 653-0020
                        California Office:
                         3500 W. Olive Ave, Suite 300
                         Burbank, CA 91505
                         Telephone: (213)377-5200
                         Facsimile: (561) 653-0020

                        s/ Isaac Rabicoff
                        Isaac Rabicoff
                        Rabicoff Law LLC
                        73 W Monroe St
                        Chicago, IL 60603
                        (773) 669-4590
                        isaac@rabilaw.com

                        Counsel for Plaintiff
                        Cedar Lane Technologies Inc.

1




                                  19
